DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5,8-14 and 16-21 allowed.
               Claim 1 recites, inter alia, a power factor corrector with a boost converter, which comprises at least two corrector branches each of which comprises an inductivity and a diode connected in series between an input and an output of the power factor corrector and a semiconductor switch connected between the inductivity and the diode on one side and to another input and output of the power factor corrector on another side; wherein the converter system is configured for interconnecting the first input of each converter branch with a phase of a three-phase grid and for interconnecting the first input of the converter branches with a phase of a single-phase grid; and wherein the converter system is configured for interconnecting the second inputs, which are interconnected with each other, of the converter branches with a neutral point of the three- phase grid or the single-phase grid; wherein the converter system comprises one or more controllers adapted for controlling the converter branches independently from each other. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859